         Case 4:19-cv-00157-KGB Document 45 Filed 06/26/20 Page 1 of 1



                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

MICHAEL CARTER                                                                       PLAINTIFF

v.                               Case No. 4:19-cv-00157-KGB

KAUFMAN LUMBER COMPANY, STEVE
WORTMAN, and JOHN BROOKS                                                         DEFENDANTS

                                             ORDER

       On June 25, 2020, defendants Kaufman Lumber Company, Steve Wortman, and John

Brooks (collectively, “defendants”) filed a second motion for additional time to conduct plaintiff

Michael Carter’s deposition (Dkt. No. 42). Shortly after the instant motion was filed, counsel for

defendant informally contacted the Court to notify it that the motion should have been submitted

under seal. On its own motion, the Court directs the Clerk of Court to place under seal defendants’

second motion for additional to conduct Mr. Carter’s deposition and Exhibit 1 thereto. If any party

objects to these documents remaining under seal, the party should file a written motion with the

Court within 10 days from the entry of this Order.

       It is so ordered this 26th day of June, 2020.



                                                 Kristine G. Baker
                                                 United States District Judge
